Title: Joel Yancey to Thomas Jefferson, 9 January 1819
From: Yancey, Joel
To: Jefferson, Thomas


          
            Dr Sir
            Poplar Forest 9th Jany 1819
          
          Your letter by Jerry I received on Thursday night last, he delivered his load safe and I had the doors and books put in one of the rooms in the house and the wine in the cellar, the sowing of peas, shall be attended to, and I expect by the time Jerry returns, I Shall be able to Send you Some of those late peas, which you were pleased with last Summer, the letter to mr Radford & myself with the documents inclosed, I have Sent to mr Radford, and requested him to appoint an early day, for us to meet in Lynchburg to endeavour to settle that business, he informd me he would attend to it one day next week as soon as any thing can be done, the documents and our award shall be Sent you by mail, In my letter of 18th December to you, I mentioned that 65 hogs would be be Sent down, this was an error, the 12 that was to to be Kept here for your use was included, after turning one out, that I did not wishd to have Killd, 4 for the overseers, and 20 for the negroes, 12 to be Kept here, there remained but 52 for Monticello, weighing 5309℔, the 12 would have made about the quantity I expected, as Jerry complains heavily of the roads, I shall divide  what I send down into 3 loads, making about 2000 each, loading now one waggon with pork, and the other, with lard, butter, soap and Some little things, making out the load with pork, the third will be all pork—there is Some bacon, a part of your last years Stock, which appears very good,  except those pieces which are injured by the Rats, perhaps you would wish that sent down, if so, you will direct it, and it shall make part of the 3rd load, the weights of all the hogs, and how desposed of and, a list of the Stock at both placees with Some other memos youll find inclosed on a Seperate paper, the wheat was all  delivered in Mitchels Mills before the first day of Decembr and I have been anxious to Send the flour off  but carriage is so high, that I have thought and been advised, to wait w till it comes down, which it must do, very Soon, it is now, from 8. to 9/– ⅌ barrel. the Tobo is nearly all ready for prizing and shall be Sent off as Soon as practicable of which you Shall be advised, I certainly, think I am doing the best for you, I can here, but the turn out every year is So little, in proportion to the immense capital that I am almost ready to  acknowledge that I am incapable of managing it, there is Some improvement in the lands & plantations and a tolerable increase of Stock but the crops, is nothing in amont, to what they ought to be, last year the whole crop of wheat was 1250 bushels, of which 404,  is sown 8 bushels Sold to the Overseer, and 848 deliverd  in the Mills, ½ crop Tobo. 12 or 15000℔ say at both places, and not corn enough at Tomahawk to Serve the place, at B. creek not more than enough, and our prospect for the present year rather worse for corn than the last, as the Tomahawk field, and the upper field at B. creek comes in rotation, the chance for Tobo will be good, I shall therefore push for a full crop of Tobo the present year and concern not concern much with the  this year as we have as much meadow as we can Keep in good order, we want fresh land for corn and wheat, a great proportion of Several of the fields, is too much exhausted for coltivation, we have been unfortunate the last year also in the loss of Several Negroes, they had a bowel complaint prevailing among the children last Summer and fall which proved fatal to both of Edys, 2 Amys of Amys, & 1 of Wills Sall, Nanny 1 born dead, Ceasar, and Joe all which deaths occured the last year, Joe died with a consumption, and Ambrose his Brother is going off rapidly with  Same complaint, Dinah is pretty much the  Same, does nothing, Maria has done nothing since she had a child, complains of a constant pain in her hip and back, I have had her blestered pretty Severely, and advice from the Doctr but She will not acknowledge that she is any better, there are Several others, that are in the house, but I believe nothing seraous the matter, could you Send us a plough or two by Dick it would be of great Service to us, with very great respect and esteem
          Joel Yancey
        